PER CURIAM.
Freddie L. Odom challenges an order denying his petition for a writ of habeas corpus. We affirm.
In his petition Odom argues that he is being wrongfully detained in the state prison system in that no judgment of conviction has been entered against him. As supposed proof of this argument, appellant has attached a copy of a letter received by Odom from the clerk’s office of the Escam-bia County Circuit Court in which the clerk reports on the status of four cases whose case numbers were supplied by Odom and copies of various documents relating to such cases. These materials do not establish, however, that a judgment of *1033conviction has not been entered against Odom with respect to his prison sentence. The trial court’s denial of habeas relief is granted a presumption of correctness. Fauls v. Sheriff of Leon County, 384 So.2d 238 (Fla. 1st DCA 1980), aff'd, 394 So.2d 117 (Fla.1981). Accordingly, the trial court’s order is AFFIRMED.
BARFIELD, C.J., WEBSTER and VAN NORTWICK, JJ., concur.